Case 1:19-cr-00817-LAK Document 66 Filed 03/01/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wT TTT Bree ee er ret ree eH ee ee ee es he ee LL LL K
UNITED STATES OF AMERICA,
-against- 19-cr-0817 (LAK)
MARIO DELGADO,
Defendant.
SEE eeeaerueneenirec mansinsietencen at at an at omnaretrenretreumaetrarra er eresenemenenmmmes 5

ORDER WITH RESPECT TO BAIL

Lewis A. KAPLAN, Disériet Judge.

Defendant*s motion to be admitted to bail temporarily following his intended guilty plea (Dkt 65)
is granted to the following extent:

Following defendant’s intended entry of a plea of guilty on March 4, 2021 or such adjourned date
as may be set, and upon execution of a $100,000 personal recognizance bond by the defendant and his sister, Melissa
Delgado, the defendant shall be released on bail for the purpose of obtaining desired medical treatment. The
continuation of such bail shall be subject to the following conditions, with which defendant shall comply:

I. All of the standard conditions of bail shall apply.

2 Defendant shall comply with such curfew as Pretrial Services may require.

3. Defendant shall submit to and comply with the conditions of electronic monitoring,
provided, however, that he shall not be required to wear an ankle bracelet.

4. Defendant shall not leave the Southern District of New York.

3. Defendant shall reside with his father in the Bronx.

6. Defendant shall not possess any firearm or controlled substance, the latter with the exception

of any controlled substance that may be (a) prescribed by his treating physician and (b) obtained pursuant to such
prescription from a hospital at which he is treated or a licensed pharmacy.

7, Defendant shall surrender all passports and other travel documents to Pretrial Services.

8. Within 24 hours the later of (a) defendant having been medically cleared by his treating
physician, and (b) the removal of any catheter inserted during any outpatient or inpatient surgical procedure, defendant
shall surrender to the United States Marshal for this district on the fourth floor of the courthouse, 500 Pearl Street, New
York, New York.

9. Defendant shall advise the United States Attomey’s Office and Pretrial Services of any
scheduled outpatient or inpatient surgical procedure no less than 24 hours in advance thereof.

SO ORDERED.
Dated: February 27, 2021
Lewis A. Sa
United States Distritt Judg

 

 
